March 27, 2009


Mr. Charles C. Keeble Jr.
Haynes & Boone, LLP
2323 Victory Avenue, Ste. 700
Dallas, TX 75219


Mr. Wade Caven Crosnoe
Thompson Coe Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin, TX 78701
Mr. Joseph J. Borders
Walker Wilcox Matousek, LLP
225 West Washington Street, Suite 2400
Chicago, IL 60606

RE:   Case Number:  06-0598
      Court of Appeals Number:  05-05-00442-CV
      Trial Court Number:  03-7398

Style:      PRODIGY COMMUNICATIONS CORP.
      v.
      AGRICULTURAL EXCESS & SURPLUS INSURANCE COMPANY, N/K/A GREAT AMERICAN
      E & S INSURANCE COMPANY AND GREAT AMERICAN INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|